PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2; FOURTH QUARTER ADJUSTED FFO OF $0.72 PER SHARE AND $84 MILLION OF NEW INVESTMENTS HUNT VALLEY, MARYLAND – February 23, 2015 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three- and twelve-month periods ended December 31, 2014.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three-month period ended December 31, 2014 of $87.4 million or $0.68 per common share.The $87.4 million of FFO available to common stockholders for the fourth quarter of 2014 includes $3.5 million of acquisition related costs and $2.0 million of non-cash stock-based compensation expense.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.72 per common share for the three-month period ended December 31, 2014.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: acquisition related costs, interest refinancing costs and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “Fourth Quarter 2014 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2014, the Company reported net income available to common stockholders of $57.0 million, or $0.44 per diluted common share, on operating revenues of $131.3 million.This compares to net income available to common stockholders of $47.2 million, or $0.38 per diluted common share, on operating revenues of $111.1 million, for the same period in 2013. For the twelve-month period ended December 31, 2014, the Company reported net income available to common stockholders of $221.3 million, or $1.74 per diluted common share, on operating revenues of $504.8 million.This compares to net income available to common stockholders of $172.5 million, or $1.46 per diluted common share, on operating revenues of $418.7 million, for the same period in 2013. The year-to-date increase in net income available to common stockholders was primarily due to additional operating revenue associated with over $1.1 billion of new investments made since October of 2013.These increases to revenue were partially offset by increased expenses associated with the new investments; including: (i) $19.0 million in increased interest expense, (ii) $3.7 million in increased acquisition related costs, (iii) $3.2 million in incremental provision for impairment on real estate properties, (iv) $2.6 million in incremental non-cash stock-based compensation expense, and (v) $1.7 million in incremental general and administrative expenses.These were partially offset by a $5.4 million reduction in depreciation and amortization expense.In addition, interest refinancing expense increased $14.2 million resulting from (a) the second quarter 2014 termination of the Company’s 2012 credit facility and (b) the first quarter 2014 repayment and termination of the Company’s 2013 term loan facility; offset by interest refinancing adjustments (gains) recorded in the third and fourth quarter of 2014. 2 In Q1 2015, the Company… · Announced its plans to redeem all of its outstanding $200 million aggregate principal amount 7.5% Senior Notes due 2020 (“2020 Notes”). · Completed an underwritten public offering of 10.925 million shares of its common stock, generating net cash proceeds of approximately $439 million. · Increased its quarterly common stock dividend to $0.53 per share. In Q4 2014, the Company… · Entered into a definitive merger agreement to acquire Aviv REIT. · Completed $84 million in new investments. · Invested $7 million in capital renovation projects. · Paid off $3 million of long-term debt. · Increased its quarterly common dividend to $0.52 per share. In Q3 2014, the Company… · Paid off $34 million of long-term debt. · Issued $250 million aggregate principal amount of its 4.5% Senior Notes due 2025. · Completed $26 million in new investments. · Invested $7 million in capital renovation projects. · Increased its quarterly common dividend to $0.51 per share. In Q2 2014, the Company… · Completed $315 million in new investments. · Invested $5 million in capital renovation projects. · Entered into a new $1.2 billion unsecured credit facility. · Increased its quarterly common stock dividend to $0.50 per share. In Q1 2014, the Company… · Completed $117 million in new investments. · Invested $4 million in capital renovation projects. · Issued $400 million aggregate principal amount of its 4.95% Senior Notes due 2024. · Repaid and terminated its $200 million 2013 term loan facility. · Increased its quarterly common stock dividend to $0.49 per share. FOURTH QUARTER 2014 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended December 31, 2014 totaled $131.3 million.Operating expenses for the three-month period ended December 31, 2014 totaled $41.1 million and were comprised of $30.4 million of depreciation and amortization expense, $5.1 million of general and administrative expense, $3.5 million of costs associated with acquisitions and $2.0 million of stock-based compensation expense. Other Income and Expense – Other income and expense for the three-month period ended December 31, 2014 was a net expense of $33.3 million, which was primarily comprised of $32.0 million of interest expense and $1.3 million of amortized deferred financing costs. Funds From Operations – For the three-month period ended December 31, 2014, reportable FFO available to common stockholders was $87.4 million, or $0.68 per common share on 128 million weighted-average common shares outstanding, compared to $79.9 million, or $0.65 per common share on 123 million weighted-average common shares outstanding, for the same period in 2013. The $87.4 million of FFO for the three-month period ended December 31, 2014 includes the impact of $3.5 million of acquisition related costs and $2.0 million of non-cash stock-based compensation expense. The $79.9 million of FFO for the three-month period ended December 31, 2013 includes the impact of $1.5 million of non-cash stock-based compensation expense, $1.4 million of one-time revenue, a $0.2 million adjustment (recovery) related to a provision for uncollectible notes and $0.1 million of acquisition related costs. Adjusted FFO was $92.9 million, or $0.72 per common share, for the three months ended December 31, 2014, compared to $79.9 million, or $0.65 per common share, for the same period in 2013.The Company had 5 million additional weighted-average shares outstanding for the three months ended December 31, 2014 compared to the same period in 2013.For further information see “Funds From Operations” below. 2 Operating Revenues and Expenses – Operating revenues for the twelve-month period ended December 31, 2014 were $504.8 million.Operating expenses for the twelve-month period ended December 31, 2014, totaled $159.5 million and were composed of: (i) $123.3 million of depreciation and amortization expense; (ii) $17.3 million of general and administrative expense; (iii) $8.6 million of stock-based compensation expense; (iv) $3.9 million of expense associated with new investments; (v) $3.7 million of provision for impairments on real estate assets and (vi) $2.7 million in provisions for uncollectible straight-line accounts and notes receivable. Other Income and Expense – Other income and expense for the twelve-month period ended December 31, 2014 was a net expense of $126.8 million, which was composed of: (i) $119.4 million of interest expense; (ii) $4.5 million of amortized deferred financing costs and (iii) $3.0 million of interest refinancing costs.The $3.0 million of interest refinancing charges were associated with (a) a $2.6 million write-off of deferred financing costs related to the termination of the Company’s previous $700 million senior unsecured credit facility (the “2012 Credit Facilities”), (b) a $2.0 million write-off of deferred financing costs associated with the termination of the Company’s 2013 term loan facility and (c) $1.6 million in interest refinancing adjustments (gains) related to the write-off of the remaining fair market value debt adjustments net of prepayment penalties on five mortgage loans the Company paid off in September 2014 and October 2014. Funds From Operations – For the twelve-month period ended December 31, 2014, reportable FFO available to common stockholders was $345.4 million, or $2.71 per common share on 127 million weighted-average common shares outstanding, compared to $302.7 million, or $2.56 per common share on 118 million weighted-average common shares outstanding, for the same period in 2013. The $345.4 million of FFO for the twelve-month period ended December 31, 2014 includes the impact of: (i) $8.6 million of non-cash stock-based compensation expense; (ii) $3.9 million of expenses associated with new investments; (ii) $3.0 million in interest refinancing charges; (iv) $2.7 million in provisions for uncollectible straight-line accounts and notes receivable and (v) $0.6 million of one-time revenue. The $302.7 million of FFO for the twelve-month period ended December 31, 2013 includes the impact of: (i) the $11.1 million interest refinancing adjustment (gain); (ii) $5.9 million of non-cash stock-based compensation expense; (iii) $2.1 million in provisions for uncollectible straight-line accounts and notes receivable; (iv) $1.4 million of one-time revenue and (v) $0.2 million of expenses associated with 2013 acquisitions. Adjusted FFO was $363.1 million, or $2.85 per common share, for the twelve-month period ended December 31, 2014, compared to $298.5 million, or $2.53 per common share, for the same period in 2013.The Company had 9 million additional weighted-average shares for the twelve months ended December 31, 2014 compared to the same period in 2013.For further information see “Funds From Operations” below. 2 10.925 Million Common Stock Offering – On February 9, 2015, the Company completed an underwritten public offering of 10.925 million shares of its common stock at $42.00 per share before underwriting and other closing expenses.The Company’s total net proceeds from the offering were approximately $439 million, after deducting underwriting discounts and commissions and other estimated offering expenses. $200 Million 7.5% Senior Notes Redemption Notification – On February 11, 2015, the Company announced it will redeem all of its 2020 Notes.Pursuant to the terms of the indenture governing the 2020 Notes, the Company will redeem all of the outstanding 2020 Notes at a redemption price of 103.75% of their principal amount, plus accrued and unpaid interest to, but not including, the redemption date. In connection with the redemption, during the first quarter of 2015 the Company will record a $4.1 million charge to interest refinancing expense to write-off the balance of deferred financing costs and other related expenses that were incurred with the issuance of the 2020 Notes in 2010. The consideration for the redemption of the 2020 Notes will be funded from the net proceeds of the 10.925 million share common stock offering. $550 Million Credit Facility Accordion Increase – The Company entered into an engagement letter with respect to various proposed amendments to its 2014 Credit Facilities (defined below).Among other modifications to the 2014 Credit Facilities, the proposed amendments would increase the amount of the 2014 Credit Facilities to a total of $1.75 billion, consisting of a $1.25 billion senior unsecured revolving credit facility, a $200 million senior unsecured term loan facility, and a $300 million senior unsecured incremental term loan facility. The amended facility is also expected to include an accordion feature permitting the Company to increase the amount of the 2014 Credit Facilities to $2.0 billion and to allocate the $250 million increase to the existing revolving or term loan facilities or additional tranches thereunder as it may elect, subject to various conditions set forth in its existing credit facility. The amended facility is expected to include maturity dates of June 27, 2017, 2018 and 2019 for the incremental term loan facility, revolving credit facility and term loan facility, respectively, subject to the Company’s ability to extend the maturity date of the revolving credit facility and the incremental term loan facility to June 27, 2019 in accordance with various conditions. The Company has received commitment letters from lenders for increased amounts that would be available under the amended facility in accordance with the proposed amendments, subject to the completion of the previously announced Aviv REIT merger. The ability to complete the proposed amendments to its 2014 Credit Facilities is subject to a number of conditions, and the completion of definitive loan documentation. Although it expects that the amendments to its 2014 Credit Facilites will be completed, the Company can offer no assurances that the conditions to the proposed amendments will be satisfied. 2 $3.4 Million HUD Mortgage Payoff – On October 31, 2014, the Company paid approximately $3.4 million to retire one mortgage loan guaranteed by the U.S. Department of Housing and Urban Development (“HUD”).The loan had an interest rate of 4.58% per annum and a September 2040 maturity.The payoff resulted in a $27 thousand gain on the extinguishment of the debt due to the write-off of a $0.2 million unamortized premium offset by a prepayment fee of approximately $0.2 million. $34 Million HUD Mortgage Payoffs – On September 30, 2014, the Company paid approximately $34.3 million to retire four mortgage loans guaranteed by HUD.The loans had a blended interest rate of 6.39% per annum with maturities between April 2031 and March 2041.The payoff resulted in a $1.6 million gain on the extinguishment of the debt due to the write-off of the remaining $3.3 million of fair market value adjustment offset by a prepayment fee of approximately $1.7 million. $250 Million Senior Notes – OnSeptember 11, 2014, the Company sold $250 million aggregate principal amount of its 4.5% Senior Notes due 2025. These notes were sold at an issue price of 99.131% of the principal amount of the notes, before the initial purchasers’ discount, resulting in gross proceeds to the Company of approximately $248 million.The Company used the net proceeds of the offering to repay a portion of its indebtedness outstanding under its revolving credit facility. Proceeds from Diversicare’s Preferred Stock Redemption – On August 20, 2014, Diversicare Healthcare Services, Inc. (Nasdaq: DVCR) redeemed the shares of its Series C non-convertible, redeemable preferred stock held by the Company, which had a liquidation preference of approximately $4.9 million and a dividend rate of 7% per annum.The Company received approximately $5.0 million in net proceeds from the redemption of its Diversicare preferred shares.The preferred shares were originally issued to the Company in 2006 in connection with the restructuring of preferred stock and master lease agreements between Diversicare (formerly Advocat Inc.) and the Company. $1.2 Billion Unsecured Credit Facility – On June 27, 2014, the Company entered into a new $1.2 billion unsecured credit facility, comprised of a $1.0 billion senior unsecured revolving credit facility (the “Revolving Credit Facility”) and a $200 million senior unsecured term loan facility (the “Term Loan Facility” and, collectively, the “2014 Credit Facilities”).The 2014 Credit Facilities replaced the Company’s previous $700 million senior unsecured credit facility (the “2012 Credit Facility”).At December 31, 2014, the Company had $85 million in borrowings outstanding under the Revolving Credit Facility. The Revolving Credit Facility matures on June 27, 2018, subject to a one-time option by the Company to extend the maturity one additional year.At December 31, 2014, the Company had $200 million in borrowings outstanding under the Term Loan Facility.The Term Loan Facility matures on June 27, 2019. During the second quarter of 2014, the Company recorded a non-cash charge of approximately $2.6 million relating to the write-off of deferred financing costs associated with the termination of the 2012 Credit Facility. $400 Million Senior Notes – On March 11, 2014, the Company sold $400 million aggregate principal amount of its 4.95% Senior Notes due 2024.These notes were sold at an issue price of 98.58% of the principal amount of the notes, before the initial purchasers’ discount, resulting in gross proceeds to the Company of approximately $394 million.The Company used net proceeds from the offering to repay in full its $200 million term loan that closed in December 2013, and a portion of its indebtedness outstanding under its revolving credit facility. Equity Shelf Program and Dividend Reinvestment and Common Stock Purchase Plan – During the twelve-month period ended December 31, 2014, the Company sold the following shares of its common stock under its Equity Shelf Program and its Dividend Reinvestment and Common Stock Purchase Plan: Equity Shelf (At-The-Market) Program for 2014 (in thousands, except price per share) Q1 Q2 Q3 Q4 Number of shares - Average price per share $ $ $ $
